20-05027-rbk Doc#59 Filed 09/08/20 Entered 09/08/20 13:35:48 Main Document Pg 1 of 3




  The relief described hereinbelow is SO ORDERED.

  Signed September 08, 2020.


                                             __________________________________
                                                          Ronald B. King
                                               Chief United States Bankruptcy Judge



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

  In re:                                         §         Chapter 11
  KRISJENN RANCH, LLC                            §
         Debtor                                  §       Case No. 20-50805
                                                 §
  KRISJENN RANCH, LLC and                        §
  KRISJENN RANCH, LLC-SERIES                     §
  UVALDE RANCH, and KRISJENN                     §
  RANCH, LLC-SERIES PIPELINE                     §
  ROW as successors in interest to               §
  BLACKDUCK PROPERTIES, LLC,                     §
       Plaintiffs                                §
  v.                                             §
  DMA PROPERTIES, INC., and                      §
  LONGBRANCH ENERGY, LP,                         §      Adversary No. 20-05027
       Defendants                                §
  DMA PROPERTIES, INC.                           §
       Counter-Plaintiff/Third Party Plaintiff   §
  v.                                             §
  KRISJENN RANCH, LLC,                           §
  KRISJENN RANCH, LLC-SERIES                     §
  UVALDE RANCH, and KRISJENN                     §
  RANCH, LLC-SERIES PIPELINE ROW,                §
  BLACKDUCK PROPERTIES, LLC,                     §
  LARRY WRIGHT, and JOHN TERRILL                 §       Adversary No. 20-05027
       Counter-Defendants/Third-Party Defendants §
20-05027-rbk Doc#59 Filed 09/08/20 Entered 09/08/20 13:35:48 Main Document Pg 2 of 3




        ORDER ON KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES
    UVALDE RANCH, AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS
  SUCCESSORS IN INTEREST TO BLACK DUCK PROPERTIES, LLC’S MOTION FOR
             LEAVE TO FILE THEIR FIRST AMENDED ANSWERS

         On this day came to be considered Debtors, Plaintiffs, and Counter-Defendants

  KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch,

  LLC-Series Pipeline Row, as successors in interest to Black Duck Properties, LLC

  (collectively the “Debtors”) Motion for Leave To File Their First Amended Answer and

  Affirmative Defenses. Having considered the motion, the Court finds that the motion is with

  merit and should be granted.

         It is therefore ORDERED that the First Amended Answers in the above cause—

  attached to the instant motion as Exhibits A and B—are hereby accepted as filed in this case

  and shall be so reflected in the docket.

          SO ORDERED.

                                              ###
20-05027-rbk Doc#59 Filed 09/08/20 Entered 09/08/20 13:35:48 Main Document Pg 3 of 3




  PREPARED AND
  SUBMITTED BY:

  C. John Muller IV
  State Bar No. 24070306
  john@muller-smeberg.com
  Ronald J. Smeberg
  State Bar No. 24033967
  ron@smeberg.com
  Ezekiel J. Perez
  State Bar No. 24096782
  zeke@muller-smeberg.com
  111 W. Sunset Rd.
  San Antonio, TX 78209
  Telephone: 210-664-5000
  Facsimile: 210-598-7357

  ATTORNEYS FOR DEBTORS
